                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


     HASSAN ABEYOME,                            HON. JOSEPH H. RODRIGUEZ

                      Petitioner,
                                                          Civil Action
         v.                                            No. 16-8187 (JHR)

     UNITED STATES OF AMERICA,
                                                           OPINION
                      Respondent.


APPEARANCES:

HASSAN ABEYOME
#40859-050
Federal Correctional Institution - Fairton
P.O. Box 420
Fairton, New Jersey 08320
      Pro Se Petitioner

JACQUELINE CARLE, Esq.
United States Attorney’s Office
401 Market Street, 4th Floor
Camden, New Jersey 08101
      Attorney for Respondent United States of America

RODRIGUEZ, Senior District Judge:

I.      INTRODUCTION

        Presently before the Court is the pro se Motion to Vacate, Set Aside, or

Correct Sentence, pursuant to 28 U.S.C. § 2255, filed by Petitioner Hassan

Abeyome (the “§ 2255 Motion”). (ECF No. 1.) For the reasons stated herein, the
Court will deny Petitioner’s § 2255 Motion and will not issue a certificate of

appealability.

II.   BACKGROUND

      i. Petitioner’s Plea and Sentencing

      On August 2, 2012, Petitioner pleaded guilty to one count of possession of

crack cocaine with intent to distribute, in violation of 21 U.S.C. §§ 84l(a)(1) and

841(b)(1)(C). (See, e.g., Apr. 15, 2013 Crim. J. in United States v. Abeyome, Crim.

Action No. 1:12-cr-520 (JHR) (the “Criminal Docket”) at ECF No. 38.) As part of

his underlying plea agreement, Petitioner expressly acknowledged “[having] at

least two prior felony convictions of either a crime of violence or a controlled

substance offense” for purposes of designating him as “a Career Offender pursuant

to [United States Sentencing Guideline (“USSG”)] § 4B1.1.” (See July 10, 2012

Plea Agreement, Criminal Docket at ECF No. 34, PageID: 81.)

      At sentencing, the Court agreed that Petitioner was appropriately designated

as a career offender. (See, e.g., Apr. 11, 2013 Sentencing Hr’g Tr. 5-6, Criminal

Docket at ECF No. 40.) The record conclusively shows that Petitioner’s career

offender designation was supported by multiple criminal convictions, including,

inter alia, three separate felony convictions for controlled dangerous substance

(“CDS”) offenses which Petitioner committed on October 9, 1993, January 11,

1994, and February 4, 2003. (See Presentence Investigation Report (“PSR”) at ¶¶



                                          2
34-67; accord Apr. 11, 2013 Sentencing Hr’g Tr. 3-5.) As a career offender,

Petitioner faced an advisory Guideline range of 151-188 months’ imprisonment.

(See Apr. 11, 2013 Sentencing Hr’g Tr. 6.) That range was reduced to 100-125

months’ imprisonment pursuant to USSG § 5K1.1. (Id. at 8.) The Court

ultimately imposed a 100-month sentence. (See Apr. 15, 2013 Crim. J.)

      Petitioner appealed that sentence to the United States Court of Appeals for

the Third Circuit on April 23, 2013. (See Criminal Docket at ECF No. 40.) The

Third Circuit summarily dismissed that appeal “[i]n accordance with the agreement

of the parties” on or about September 6, 2013. (Id. at ECF No. 41.) Petitioner has

not further pursued any direct appeal, nor has Petitioner previously filed a motion

to vacate his sentence pursuant to 28 U.S.C. § 2255.

      ii. Johnson v. United States, 135 S. Ct. 2551 (2015)

      On June 26, 2015, the United States Supreme Court struck down the residual

clause of the Armed Career Criminal Act (“ACCA”) as unconstitutionally vague. 1

Johnson v. United States, 135 S. Ct. 2551 (2015). On April 18, 2016, the Supreme

Court expressly held that Johnson retroactively applies to cases on collateral

review. Welch v. United States, 136 S. Ct. 1257 (2016).


1
   “The residual clause [at issue in Johnson] defined a crime as a ‘violent felony’ if
it ‘otherwise involves conduct that presents a serious potential risk of physical
injury to another.’” In re Hoffner, 870 F.3d 301, 303 (3d Cir. 2017) (quoting 18
U.S.C. § 924(e)(2)(B)(ii)).


                                          3
      iii. Petitioner’s § 2255 Motion

      Petitioner filed his § 2255 Motion on October 31, 2016.2 (ECF No. 1.)

Petitioner asserts that he is entitled to habeas relief because he was improperly

designated as a career offender. Petitioner – without acknowledging that this

designation is supported by three separate felony CDS convictions – argues only

that “[f]ollowing Johnson, [his additional November 21, 2003] conviction for

aggravated assault under New Jersey law does not qualify as a predicate offense

[for purposes of designating him as a career offender under USSG § 4B1.1].” (Id.

at PageID: 18.) This is the lone habeas claim raised by Petitioner.

      iv.    The Government’s Opposition to the § 2255 Motion

      The Government argues that Petitioner’s § 2255 Motion should be denied

because, inter alia: (1) it is untimely; and (2) regardless of whether Petitioner’s

2003 aggravated assault conviction is a crime of violence under USSG § 4B1.1,

Petitioner was properly sentenced as a career offender in light of Petitioner’s three

additional and separate CDS convictions. (See July 19, 2018 Answer, ECF No. 8.)




2
  October 31, 2016 is the date on which Petitioner executed his § 2255 Motion.
(See ECF No. 1 at PageID: 13.) Under the federal prisoner mailbox rule, “a
document is deemed filed on the date it is given to prison officials for mailing.”
Pabon v. Mahanoy, 654 F.3d 385, 391 n. 8 (3d Cir. 2011). The Court, affording
Petitioner all favorable inferences, finds that October 31, 2016 represents the
operative filing date of Petitioner’s § 2255 Motion.

                                           4
III. STANDARD OF REVIEW

      Section 2255 provides, in relevant part, that:

      A prisoner in custody under sentence of a court established by Act of
      Congress claiming the right to be released upon the ground that the
      sentence was imposed in violation of the Constitution or laws of the
      United States . . . may move the court which imposed the sentence to
      vacate, set aside or correct the sentence.

28 U.S.C. § 2255(a).

      A district court must hold an evidentiary hearing on a § 2255 motion unless

the “motion and the files and records of the case conclusively show” that the

movant is not entitled to relief. 28 U.S.C. § 2255(b); see also United States v.

Booth, 432 F.3d 542, 545-46 (3d Cir. 2005). Here, the record conclusively

demonstrates that Petitioner is not entitled to relief.

IV. ANALYSIS

      i. Petitioner’s § 2255 Motion is Untimely

      Motions brought pursuant to 28 U.S.C. § 2255 are subject to a one-year

statute of limitations. 28 U.S.C. § 2255(f). This limitation period begins to run at

the latest of the following events: (1) the date on which the conviction becomes

final; (2) the date on which an impediment to making the motion is removed; (3)

the date on which a right made retroactively applicable to cases on collateral

review was initially recognized by the Supreme Court; or (4) the date on which the




                                            5
facts supporting the claim could first have been discovered through due diligence.

28 U.S.C. § 2255(f)(l)-(4).

      Petitioner asserts that his § 2255 Motion is timely under 28 U.S.C. §

2255(f)(3) only. (ECF No. 1 at PageID: 11.) Section 2255(f)(3), in turn, provides

that a motion seeking relief under § 2255 is timely if it is filed within one year

from “the date on which the right asserted was initially recognized by the Supreme

Court, if that right has been newly recognized by the Supreme Court and made

retroactively applicable to cases on collateral review.” 28 U.S.C. § 2255(f)(3).

The limitations period under this provision begins on the date of the Supreme

Court decision initially recognizing the right, and not the date of any decision that

thereafter makes the right retroactively applicable to cases on collateral review.

See Dodd v. United States, 545 U.S. 353, 357 (2005) (“An applicant has one year

from the date on which the right he asserts was initially recognized by this

Court.”); accord United States v. Green, 898 F.3d 315, 318 (3d Cir. 2018).

      Here, it is undisputed that Petitioner filed his § 2255 Motion on October 31,

2016, i.e., well over one-year after the Supreme Court issued its Johnson opinion

on June 26, 2015. Thus, on its face, Petitioner’s § 2255 Motion is untimely under

28 U.S.C. § 2255(f)(3). Dodd, 545 U.S. at 357-58; Green, 898 F.3d at 318;

Lindsay v. United States, No. 16-3281, 2016 WL 6469297, at *5 (D.N.J. Nov. 1,

2016).



                                           6
      Further, although the statute of limitations applicable to § 2255 motions is

subject to equitable tolling, reliance on that remedy “should be invoked ‘only

sparingly.’” United States v. Bass, 268 F. App’x 196, 199 (3d Cir. 2008) (quoting

United States v. Midgley, 142 F.3d 174, 179 (3d Cir. 1998)). In order to receive

equitable tolling, Petitioner must “show (1) that he faced ‘extraordinary

circumstances that stood in the way of timely filing,’ and (2) that he exercised

reasonable diligence.” United States v. Johnson, 590 F. App’x 176, 179 (3d Cir.

2014) (quoting Pabon v. Mahanoy, 654 F.3d 385, 399 (3d Cir. 2011)). Mere

excusable neglect is insufficient. United States v. Thomas, 713 F.3d 165, 174 (3d

Cir. 2013).

      Petitioner attributes the late filing of his pro se § 2255 Motion to his

mistaken belief that the Office of the Public Defender would be filing that motion

on his behalf. (ECF No. 1 at PageID: 11-12.) This assertion fails to provide a

basis to equitably toll Petitioner’s otherwise untimely-filed § 2255 Motion. To the

extent the Public Defender was still representing Petitioner – and such a claim is of

dubious validity given that Petitioner ultimately filed his habeas motion pro se –

his “attorney’s delinquency is chargeable to [Petitioner] and is not a basis for

equitable tolling.” Cristin v. Wolfe, 168 F. App’x 508, 511 (3d Cir. 2006). To the

extent Petitioner was unrepresented by counsel, he has failed to demonstrate that

he himself was reasonably diligent. The Court will therefore deny Petitioner’s §



                                          7
2255 Motion as time-barred. Moreover, for the reasons set forth below,

Petitioner’s § 2255 Motion also fails on the merits, and would still be denied even

were it timely brought.

      ii. Petitioner’s Johnson Argument

      Petitioner claims that “[f]ollowing Johnson, [Petitioner‘s November 21,

2003] conviction for aggravated assault . . . does not qualify as a predicate offense”

for purposes of designating Petitioner as a career offender under USSG § 4B1.1.

(ECF No. 1 at PageID: 18.) This argument – which is premised on the factually

incorrect notion that but-for Petitioner’s 2003 aggravated assault conviction, he

would not have been designated as a career offender – fails to provide a basis to

grant Petitioner habeas relief.

      The 2011 Sentencing Guidelines, i.e., the version of the Guidelines utilized

by the Court at Petitioner’s sentencing (see PSR at p. 4), provide that “[a]

defendant is a career offender if . . . the defendant has at least two prior felony

convictions of either a crime of violence or a controlled substance offense.” U.S.

Sentencing Guidelines Manual § 4B1.1(a) (U.S. Sentencing Comm’n Nov. 2011)

(emphasis added). The record makes clear that aside from his November 21, 2003

conviction for aggravated assault, Petitioner also had three additional felony

convictions stemming from separate CDS offenses which he committed on

October 9, 1993, January 11, 1994, and February 4, 2003. (See PSR ¶¶ 32, 34, 56).



                                           8
The record therefore makes clear that Petitioner was properly designated as a

career offender pursuant to USSG § 4B1.1(a) because he had “at least two prior

felony convictions of . . . a controlled substance offense.” This fact remains true

regardless of whether Petitioner’s additional 2003 aggravated assault conviction

could also serve as a career offender predicate offense.

      In light of the foregoing, Johnson – and the specific “crime of violence”

residual clause implicated by Johnson, i.e., USSG § 4B1.2(a)(2) – does not provide

a basis for this Court to grant habeas relief to Petitioner. As such, and for the

additional reasons detailed above, Petitioner’s § 2255 Motion will be denied.

      iii. Certificate of Appealability

      A petitioner may not appeal “the final order in a proceeding under Section

2255” unless he has “made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(1)(B), (2). “A petitioner satisfies this standard by

demonstrating that jurists of reason could disagree with the district court's

resolution of his constitutional claims or that jurists could conclude that the issues

presented here are adequate to deserve encouragement to proceed further.” Miller-

El v. Cockrell, 537 U.S. 322, 327 (2003). For the reasons expressed above,

Petitioner has failed to make a substantial showing that he was denied a

constitutional right. As jurists of reason could not disagree with this Court's




                                           9
resolution of Petitioner’s § 2255 Motion, the Court denies Petitioner a certificate of

appealability.

V.    CONCLUSION

      For the reasons set forth above, Petitioner’s Motion to Vacate, Correct, or

Set Aside his sentence is denied. No certificate of appealability shall issue. An

accompanying Order will be entered.


 November 1, 2018                              s/ Joseph H. Rodriguez
Date                                          JOSEPH H. RODRIGUEZ
                                              U.S. District Judge




                                         10
